PARKER, J.
Squire brought an action against the Wheeling & Lake Erie Railway Company upon a claim for wages of an employe, which he said had been assigned to him, before a justice of the peace of Washington township in this county. Under the provisions of Sec. 584 Rev. Stat., as amended April 19, 1898 (93 O. L. 146), he filed an affidavit that the claim was for labor, and caused a writ of attachment to issue against the defendant railroad company, and proceeded to judgment in that jurisdiction, upon the [theory that he might do so by virtue of said section, although said rail*31road company had no line of railroad passing through or entering into Washington township and had no principal or other office there, and had no officer residing there.
In the case of Kelly v. Flanagan, 11 Circ. Dec. 111 (20 R. 391), we held (because we felt obliged to so hold, and not because we wanted to by any means) that a natural person might be proceeded against in that way. After judgment against the railroad company, it filed before the justice a motion for an interpleader with t'he necessary affidavit, setting forth that another person, to wit, the employe, claimed to be entitled to this money, but that was disregarded by the justice. It will be observed that it came a little late (after judgment) but on the same day. Thereupon the railroad company filed its petition in error in the court of common pleas to reverse said judgment, on the ground that the justice had no jurisdiction over it, and in the petition in error, which was verified, set forth the facts that I. have mentioned — that its line of railroad did not enter into Washington township; that it had no officer and no office there, and the judgment was reversed by the common pleas court.
Squire prosecutes error to this court and asks that the judgment of the court of common pleas be reversed and that of the justice affirmed.
Section 6478 Rev. Stat. provides where á railroad company may be sued before a justice of the peace and how it may be served with process; and the provision as to where suit may be instituted is that it “may be brought before a justice of the peace * * * in the township in which the president of the compan)' may reside, or in any township into or through which the road owned or leased by said company may be located, whether such company be foreign or created under the laws of this state, and whether the charter thereof prescribes the.place where sitit must be brought against it, or the manner or place of service of process thereon;” and that is the only place where a railroad company may be sued, unless it voluntarily submits to the exercise of jurisdiction elsewhere or unless Sec. 584 Rev. Stat. is applicable to a railroad company. But Sec. 584 provides:
“No householder or freeholder resident of the county shall be held to answer a summons issued against him by a justice in a civil matter in any township of such county other than the one where he resides, except as otherwise provided by Sec. 583,” and in the cases following:
Among the cases in the fourth paragraph of this section is this:
“Where the summons is accompanied with an order to attach property the jurisdiction is coextensive with the county.” Except in certain counties.
Now, that transposed, 'would make it read so as to amount to this: *32That where the summons is accompanied with an order 'to attach property the jurisdiction of the justice shall be coextensive with the county against a householder or a freeholder resident of the county. But it is quite ap--parent that a householder or a freeholder is a nátural person, and that this does not apply to .a railroad company, which is an artificial person. A railroad company certainly is not a householder nor a freeholder, and that is all that neéd to be said 'on this point.
It is urged that by the filing of the motion for an interpleader, the railroad company entered its appearance and cannot now question the jurisdiction of the justice; but we are' of the opinion that that was not the result of the filing of this paper. If it had been any paper that might properly have been filed at that time before the justice in the case — if it had invoked any action that it would have been proper for the justice to take after judgment in the case, then we would hold otherwise; as, for instance, where a person within the statutory period gives notice of an appeal, or enters into bond for the stay of execution, he cannot thereafter question the jurisdiction of the magistrate. We think such action as was taken here after judgment does not amount to an appearance.
We are of opinion that the judgment of the court of common pleas was right, and it will be affirmed.